                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

TERI D SPEYRER ET AL                           CASE NO. 6:19-CV-01282

VERSUS                                         JUDGE JUNEAU

WYDETTE WILLIAMS ET AL                         MAGISTRATE JUDGE HANNA


                            MEMORANDUM ORDER

      Before the Court is Motion for More Definite Statement filed by Defendant,

East Carroll Parish Sheriff. (Rec. Doc. 3). Plaintiff did not oppose.

      This is an action under 42 U.S.C. §1983 filed by “Teri Speyrer on behalf of

Geoffrey Speyrer,” alleging wrongdoing by various defendants during Geoffrey

Speyrer’s incarceration. (Rec. Doc. 1, ¶3). One Defendant, East Carroll Sherriff,

filed a Motion for More Definite Statement, arguing that Plaintiff’s Complaint lacks

any factual allegations pertaining to Teri Speyrer’s relationship to Geoffrey Speyrer

and whether Teri has standing to bring the suit on his behalf. (Rec. Doc. 3).

      Pursuant to F.R.C.P. Rule 12(e), “[a] party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so

vague or ambiguous that the party cannot reasonably prepare a response.” The party

invoking federal jurisdiction, such as Plaintiff in this case, has the burden to show

the three elements of standing: the plaintiff must have suffered an “injury in fact;”

there must be a causal connection between the injury and the conduct complained
of; and it must be “likely,” as opposed to merely “speculative,” that the injury will

be “redressed by a favorable decision.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560,

(1992).

      Defendant correctly contends that Teri Speyrer’s standing to bring suit on

behalf for Geoffrey Speyrer cannot be ascertained from the Complaint. The

Complaint lacks any factual allegations as to why Teri is suing on behalf of Geoffrey,

and why Geoffrey could not bring suit on his own behalf for his own alleged injuries.

The Court is unable to assess the fundamental initial inquiry of standing from

Plaintiff’s allegations. Accordingly,

      IT IS ORDERED that Plaintiff amend the Complaint within fourteen (14)

days to set forth factual allegations pertaining to Teri Speyrer’s relationship to

Geoffrey Speyrer and supporting his/her standing to bring this suit on Geoffrey

Speyrer’s behalf.

      THUS DONE in Chambers, Lafayette, Louisiana on this 17th day of

December, 2019.

                                        ______________________________
                                        PATRICK J. HANNA
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
